Opinion issued December 31, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00701-CV
                            ———————————
                       ANAHID PRIGMORE, Appellant
                                        V.
                       TINA S. MANTOOTH, Appellees


                    On Appeal from the Probate Court No. 4
                            Harris County, Texas
                         Trial Court Case No. 449332


                          MEMORANDUM OPINION

      This is a probate proceeding concerning the estate of Vahak A. Khoikan.

Appellant Anahid Prigmore is Khoikan’s sister. Appellee Tina S. Mantooth was

Khoikan’s common-law wife, and she is the mother of Khoikan’s only child, J.K.,

a minor. Mantooth argues that this court lacks jurisdiction over this appeal because
the notice of appeal was untimely filed. We agree, and we dismiss this appeal for

lack of jurisdiction.

                        Background and Procedural History

      Vahak Khoikan died intestate on May 24, 2016, leaving an estate worth

approximately $10 million. He was survived by his common-law wife, Mantooth;

his son, J.K.; and his sister, Prigmore. Mantooth filed an application for

determination of heirship and for letters of administration. The trial court

appointed an attorney ad litem to represent the interest of any heirs who were

unknown or under a legal disability, including J.K.

      Prigmore filed a cross-application for letters of administration, seeking to be

appointed administrator of the estate and asserting that, as J.K.’s paternal aunt, she

was a person “interested” in his welfare. See TEX. EST. CODE § 22.018. Prigmore

also filed an answer in “the interest of the decedent’s minor son and for his

protection as the sole heir” of Khoikan’s estate. She specifically denied that

Mantooth was Khoikan’s spouse, but she admitted that J.K. was Khoikan’s son and

that she had no pecuniary interest in her brother’s estate.

      Mantooth filed a motion in limine challenging Prigmore’s standing. She

argued that Prigmore is not her brother’s legal heir and that Prigmore was not

otherwise an “interested person” because she did not represent J.K. in any capacity

and she had no pecuniary interest in the estate or in J.K.’s welfare. On April 6,


                                           2
2018, the trial court granted Mantooth’s motion, dismissed Prigmore’s cross-

application for letters of administration, and struck Prigmore’s pleadings from the

record.

      Also on April 6, the trial court signed: (1) a judgment declaring heirship and

finding that Mantooth is Khoikan’s surviving spouse and J.K. is his son; (2) an

order approving a family settlement agreement and mutual release and appointing a

permanent dependent administrator; (3) an order setting aside J.K.’s house as his

homestead and ordering that it may not be used to satisfy any debts of the estate;

(4) an order denying Prigmore’s motion for discovery via subpoenas; and (5) an

order denying Prigmore’s motion for genetic testing of J.K.1 On April 19, 2018, the

trial court withdrew the April 6, 2018 judgment declaring heirship in order to

correct an error, and it signed a new judgment declaring heirship. On May 4, 2018,

Prigmore filed a motion for new trial, which was denied on May 15, 2018. On July

31, 2018, Prigmore filed a notice of appeal.

      In her brief, Prigmore asserts that she is appealing from all the orders signed

on April 6, 2018, as well as the April 19, 2018 judgment declaring heirship and the


1
      In her brief, Prigmore asserts that she is appealing from the order granting
      Mantooth’s motion in limine as well as the following orders: (1) order setting
      aside homestead; (2) order denying motion for genetic testing; (3) order denying
      motion for limited discovery via subpoenas; (4) order approving family settlement
      agreement and mutual release and appointment of permanent dependent
      administrator; (5) judgment declaring heirship; and (6) order denying motion for
      new trial.
                                          3
May 15, 2018 denial of her motion for new trial. In her brief, Prigmore argues that

there is a disputed question of fact about whether Mantooth was Khoikan’s

common-law wife. Prigmore also argues that the trial court erred by holding that

she lacked standing, and by “holding categorically that a blood relative without a

pecuniary interest lacks standing” under section 22.018 of the Texas Estates Code.

                                   Jurisdiction

      Mantooth asserts that this court lacks jurisdiction because the notice of

appeal was untimely filed. In particular, Mantooth argues that the April 6, 2018

order granting the motion in limine, dismissing Prigmore’s claims, and striking her

pleadings was a final order for the purpose of appeal and that the July 31 notice of

appeal was untimely. We agree.

      Ordinarily, appeals may be taken only from final judgments. Lehmann v.

Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). “Probate proceedings are an

exception to the ‘one final judgment’ rule; in such cases, ‘multiple judgments final

for purposes of appeal can be rendered on certain discrete issues.’” De Ayala v.

Mackie, 193 S.W.3d 575, 578 (Tex. 2006) (quoting Lehmann, 39 S.W.3d at 192).

Because not every interlocutory order in a probate case is appealable, the Texas

Supreme Court has adopted the following test for determining finality:

      If there is an express statute, such as the one for the complete heirship
      judgment, declaring the phase of the probate proceedings to be final
      and appealable, that statute controls. Otherwise, if there is a
      proceeding of which the order in question may logically be considered
                                         4
      a part, but one or more pleadings also part of that proceeding raise
      issues or parties not disposed of, then the probate order is
      interlocutory.

Id. at 578 (quoting Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995)). An

order that dismisses a probate application because the applicant lacks standing “is

in no sense interlocutory.”2 Womble v. Atkins, 331 S.W.2d 294, 298 (1960). An

order dismissing a party because she is not an interested person and therefore lacks

standing is a final, appealable order. Id. at 297; see In re Estate of Adams, No. 14-

12-00064-CV, 2013 WL 84925, at *2 (Tex. App.—Houston [14th Dist.] Jan. 8,

2013, no pet.) (mem. op.) (holding that order granting plea to the jurisdiction was



2
      To file or contest a probate proceeding, a person must be “a person interested in
      the estate.” Womble v. Atkins, 331 S.W.2d 294, 297–98 (Tex. 1960). A person
      who is not interested in the estate would be “an interloper” or a “mere
      meddlesome intruder,” whose presence could “deprive real parties at interest of
      the right of partitioning their estates and of compromising and settling their
      controversies in or out of court.” Logan v. Thomason, 202 S.W.2d 212, 217
      (1947); see In re Estate of Adams, No. 14-12-00064-CV, 2013 WL 84925, at *3
      (Tex. App.—Houston [14th Dist.] Jan. 8, 2013, no pet.) (mem. op.) (“In the
      absence of such an interest, a contestant is a mere meddlesome intruder, and it is
      not the policy of the State of Texas to permit those who have no interest in a
      decedent’s estate to intermeddle therein.”).

      The Estates Code defines “interested person” or “person interested” as “(1) an
      heir, devisee, spouse, creditor, or any other having a property right in or claim
      against an estate being administered; and (2) anyone interested in the welfare of an
      incapacitated person, including a minor.” TEX. EST. CODE § 22.018. The Texas
      Supreme Court has held that for a person to have standing in a probate matter, she
      must have a “pecuniary interest” in the estate that will be affected by the outcome
      of the proceeding. See Ferreira v. Butler, 575 S.W.3d 331, 334–35 (Tex. 2019);
      Logan, 202 S.W.2d at 216; Estate of Adams, 2013 WL 84925, at *3 (“[T]he only
      interest that confers standing to contest a will is a pecuniary one that will be
      affected by the probate or the defeat of the will.”).
                                           5
an appealable order); In re Estate of Chapman, 315 S.W.3d 162, 164 (Tex. App.—

Beaumont 2010, no pet.) (“An order dismissing a will contest because the

contestant lacks standing is generally considered an appealable order.”); Rosin v.

Berco & Leja Rosin Tr., No. 04-08-00601-CV, 2009 WL 1956386, at *2 (Tex.

App.—San Antonio July 8, 2009, pet. denied) (mem. op.); Cunningham v. Fox,

879 S.W.2d 210, 212 (Tex. App.—Houston [14th Dist.] 1994, writ denied) (“A

determination that the applicant lacks interest in the estate ‘is in no sense

interlocutory,’ and is a final judgment.”).

      Prigmore argues that her notice of appeal was timely because the trial court

finally adjudicated her claims on April 19, 2018. We disagree. The trial court

granted the motion in limine, which determined that Prigmore lacked standing

because she was not interested in Khoikan’s estate, on April 6, 2018. That was a

final judgment for the purposes of appeal. Within 30 days, Prigmore filed a motion

for new trial, which extended the appellate deadline to 90 days from the date of the

trial court’s judgment, or Thursday, July 5, 2018. See TEX. R. CIV. P. 329b(a) (time

for filing motion for new trial); TEX. R. APP. P. 26.1(a) (extending time for filing

notice of appeal). Under Verburgt v. Dorner, 959 S.W.2d 615, 615 (Tex. 1997), we

imply a motion for extension of time, which extended the time for filing the notice

of appeal to Friday, July 20, 2018. See TEX. R. APP. P. 26.3 (authorizing 15-day

extension of time to file a notice of appeal). Prigmore filed a notice of appeal on


                                              6
July 31, 2018, eleven days after the latest date on which she could have timely

filed her notice of appeal. Our appellate jurisdiction was, therefore, not invoked to

challenge the motion in limine.

      Prigmore maintains that she is challenging the April 19, 2018 judgment

declaring heirship in addition to the orders entered on April 6, 2018. She contends

that her notice of appeal was timely based on the April 19 judgment date.

Prigmore’s notice of appeal was filed 103 days after April 19, which is within the

period of 90 days plus a 15-day extension. But the order granting the motion in

limine was not timely appealed, and therefore the trial court’s judgment that

Prigmore lacked standing became final and conclusive. See French v. Brown, 424
S.W.2d 893, 895 (Tex. 1967) (“Respondent permitted the judgment to become

final by his failure to invoke the right of appeal.”); Kendrick v. Tidewater Oil Co.,

387 S.W.2d 122, 126 (Tex. Civ. App.—Tyler 1965, writ ref’d n.r.e.) (“The portion

of a judgment awarding a recovery to one party from which no appeal is taken is

final on the appeal and all subsequent litigation.”); Shamburger v. Glenn, 255 S.W.
815, 816 (Tex. Civ. App.—Amarillo 1923, no writ) (failure to appeal renders

judgment final as to all parties not appealing). Although the notice of appeal was

timely as to the April 19 judgment, Prigmore lacked standing to challenge it.




                                         7
                                   Conclusion

      We conclude that we lack jurisdiction over Prigmore’s appeal of the April 6,

2018 order granting the motion in limine because she failed to timely appeal, and

we further conclude that we lack jurisdiction over any challenge she has raised to

orders or judgments entered after April 6, 2018 because she lacked standing to

appeal.

      Accordingly, we dismiss this appeal for lack of jurisdiction.




                                             Peter Kelly
                                             Justice

Panel consists of Chief Justice Radack and Justices Lloyd, and Kelly.




                                         8